Opinion issued September 25, 2008                                              














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00625-CR
____________

JESSE FLORES, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 182nd District Court 
Harris County, Texas
Trial Court Cause No. 993242



 
MEMORANDUM  OPINION
          Appellant, Jesse Flores, pleaded guilty to the offense of robbery and, the trial
court deferred adjudication of guilt, placed appellant on community supervision for
five years and assessed a $250 fine.
          The State subsequently filed a motion to adjudicate guilt to which appellant
pleaded true.  After a hearing
, the trial court found to be true the State’s allegations
that appellant had violated the conditions of his community supervision.  The court
found appellant guilty of the original charge, and sentenced him to confinement for
10 years and assessed a $250 fine.  Appellant filed a pro se notice of appeal.  We
affirm.
          Appellant’s counsel on appeal has filed a brief stating that the record presents
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App.1978). 
          Counsel represents that he has served a copy of the brief on appellant.  Counsel
also advised appellant of her right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  Having reviewed the
record and counsel’s brief, we agree that the appeal is frivolous and without merit and
that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826-27(Tex.
Crim. App. 2005).  
          We affirm the judgment of the trial court and grant counsel’s motion to
withdraw.
 
          Any pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).